COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 RICARDO DE LOS SANTOS,                           §                 No. 08-19-00113-CV

                               Appellant,         §                   Appeal from the

 v.                                               §                 207th District Court

 HELDENFELS ENTERPRISES, INC.,                    §                of Hays County, Texas

                                Appellee.         §                    (TC# 16-2635)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We reverse the judgment of the trial court as to the disability discrimination claim and

remand that claim to the trial court for proceedings not inconsistent with this opinion. We affirm

the dismissal of the retaliation claim, but reform the dismissal to be without prejudice to refiling

before the National Labor Relations Board.        We further order that Appellant recover from

Appellee all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 18TH DAY OF AUGUST, 2020.

                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.